DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claims 1-4 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
 	The phrase “a predetermined portion” (cl 1:6) is indefinite because it is unclear whether or not it is related to the predetermined portion mention in cl 1:4.  If they are the same, it should be clearly and positively recited as such.
 	The fourth step (cl 1:8-9) is indefinite because it is unclear whether or not it is related to the third step (cl 1:5-7).  If they are related, it should be clearly and positively recited as such.
	The fifth step (cl 1:10-12) is indefinite because it is unclear whether or not it is related to the third and fourth steps (cl 1:5-9).  If they are related, it should be clearly and positively recited as such.
	The six step (cl 1:13-15) is indefinite because it is unclear whether or not it is related to the third, fourth, and fifth steps (cl 1:5-12).  If they are related, it should be clearly and positively recited as such.
 	Claim 4 is indefinite because it appears to conflict with the fourth step of base claim 1.  The fourth step of base claim 1 is directed towards heating the members to provide them with formability, however claim 4 is directed towards pressing and forming the body.  It should be noted that the fifth step of base claim 1 is directed towards pressing and forming the members.  It appears claim 4 should make reference to the fifth step rather than the fourth step.
  	The step of pressing (cl 4:2-3) is indefinite because it is unclear whether or not it is related to the provided upper and lower molds mention in cl 4:2.  If they are related, it should be clearly and positively recited as such.
 	Corrections are required.

Claims 1-4 would be allowable if rewritten or amended to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action.

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. The following USPNs teach molding protective gloves with pads: 4484359,6081927,20120159681,8950015,20150202521,10201744,20090126074, and 20220030986.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to EDMUND H LEE whose telephone number is (571)272-1204. The examiner can normally be reached M-Th 9AM-4PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Xiao (Sam) Zhao can be reached on 571-270-5343. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





EHL
/EDMUND H LEE/Primary Examiner, Art Unit 1744